         Case: 3:20-cv-01581-JZ Doc #: 26 Filed: 01/07/21 1 of 3. PageID #: 642



Approved.

s/ Jack Zouharyy
U.S. DISTRICT JUDGE

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

   JOHN DOE, on behalf of themselves and all          CASE NO. 3:20-CV-01581
   others similarly situated
                                                      JUDGE JACK ZOUHARY
                         Plaintiff

            v.

   PROMEDICA HEALTH SYSTEMS, INC.

                         Defendant


                 PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff John Doe, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

  dismisses all claims against Defendant ProMedica Health Systems, Inc. without prejudice.

         Defendant has not answered Plaintiff’s Complaint or filed a motion for summary judgment,

  so dismissal under Rule 41(a)(1)(A)(i) is proper.

                                               Respectfully submitted,

                                               s/ Kevin C. Hulick
                                               STUART E. SCOTT (0064834)
                                               KEVIN C. HULICK (0093921)
                                               SPANGENBERG SHIBLEY & LIBER LLP
                                               1001 Lakeside Avenue East, Suite 1700
                                               Cleveland, OH 44114
                                               (216) 696-3232
                                               (216) 696-3924 (FAX)
                                               sscott@spanglaw.com
                                               khulick@spanglaw.com
Case: 3:20-cv-01581-JZ Doc #: 26 Filed: 01/07/21 2 of 3. PageID #: 643




                               MITCHELL BREIT (pro hac vice)
                               JASON ‘JAY’ BARNES (pro hac vice)
                               SIMMONS HANLY CONROY LLC
                               112 Madison Avenue, 7th Floor
                               New York, NY 10016-7416
                               (212) 784-6400
                               (212) 213-5949 (FAX)
                               mbreit@simmonsfirm.com
                               jaybarnes@simmonsfirm.com

                               Counsel for Plaintiff and the Proposed Class




                                  2
      Case: 3:20-cv-01581-JZ Doc #: 26 Filed: 01/07/21 3 of 3. PageID #: 644




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 6th day of January 2021, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.



                                          s/ Kevin C. Hulick
                                          STUART E. SCOTT (0064834)
                                          KEVIN C. HULICK (0093921)
                                          SPANGENBERG SHIBLEY & LIBER LLP
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (FAX)
                                          sscott@spanglaw.com
                                          khulick@spanglaw.com

                                          MITCHELL BREIT (pro hac vice)
                                          JASON ‘JAY’ BARNES (pro hac vice)
                                          SIMMONS HANLY CONROY LLC
                                          112 Madison Avenue, 7th Floor
                                          New York, NY 10016-7416
                                          (212) 784-6400
                                          (212) 213-5949 (FAX)
                                          mbreit@simmonsfirm.com
                                          jaybarnes@simmonsfirm.com

                                          Counsel for Plaintiff and the Proposed Class




                                             3
